

	

		II

		109th CONGRESS

		1st Session

		S. 2075

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Durbin (for himself,

			 Mr. Hagel, Mr.

			 Lugar, Mr. Kennedy,

			 Mr. McCain, Mr.

			 Leahy, Mr. Coleman,

			 Mr. Lieberman, Mr. Craig, Mr.

			 Feingold, Mr. DeWine,

			 Mr. Obama, and Mr. Crapo) introduced the following bill; which was

			 read twice and referred to the Committee

			 on the Judiciary

		

		A BILL

		To amend the Illegal Immigration Reform and Immigrant

		  Responsibility Act of 1996 to permit States to determine State residency for

		  higher education purposes and to authorize the cancellation of removal and

		  adjustment of status of certain alien students who are long-term United States

		  residents and who entered the United States as children, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Development, Relief, and Education for

			 Alien Minors Act of 2005 or the DREAM Act of 2005.

		2.DefinitionsIn this Act:

			(1)Institution of

			 higher educationThe term

			 institution of higher education has the meaning given that term

			 in section

			 101 of the Higher Education Act

			 of 1965 (20 U.S.C. 1001).

			(2)Uniformed

			 servicesThe term uniformed services has the

			 meaning given that term in section 101(a) of title 10, United States

			 Code.

			3.Restoration of

			 State option to determine residency for purposes of higher education

			 benefits

			(a)In

			 generalSection 505 of the Illegal Immigration Reform and

			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.

			(b)Effective

			 dateThe repeal under subsection (a) shall take effect as if

			 included in the enactment of the Illegal Immigration Reform and Immigrant

			 Responsibility Act of 1996.

			4.Cancellation of

			 removal and adjustment of status of certain long-term residents who entered the

			 United States as children

			(a)Special rule

			 for certain long-term residents who entered the United States as

			 children

				(1)In

			 generalNotwithstanding any other provision of law and except as

			 otherwise provided in this Act, the Secretary of Homeland Security may cancel

			 removal of, and adjust to the status of an alien lawfully admitted for

			 permanent residence, subject to the conditional basis described in section 5,

			 an alien who is inadmissible or deportable from the United States, if the alien

			 demonstrates that—

					(A)the alien has

			 been physically present in the United States for a continuous period of not

			 less than 5 years immediately preceding the date of enactment of this Act, and

			 had not yet reached the age of 16 years at the time of initial entry;

					(B)the alien has

			 been a person of good moral character since the time of application;

					(C)the alien—

						(i)is

			 not inadmissible under paragraph (2), (3), (6)(B), (6)(C), (6)(E), (6)(F), or

			 (6)(G) of section

			 212(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1182(a)), or, if

			 inadmissible solely under subparagraph (C) or (F) of paragraph (6) of such

			 subsection, the alien was under the age of 16 years at the time the violation

			 was committed; and

						(ii)is not

			 deportable under paragraph (1)(E), (1)(G), (2), (3)(B), (3)(C), (3)(D), (4), or

			 (6) of section

			 237(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1227(a)), or, if

			 deportable solely under subparagraphs (C) or (D) of paragraph (3) of such

			 subsection, the alien was under the age of 16 years at the time the violation

			 was committed;

						(D)the alien, at the

			 time of application, has been admitted to an institution of higher education in

			 the United States, or has earned a high school diploma or obtained a general

			 education development certificate in the United States; and

					(E)the alien has

			 never been under a final administrative or judicial order of exclusion,

			 deportation, or removal, unless the alien has remained in the United States

			 under color of law or received the order before attaining the age of 16

			 years.

					(2)WaiverThe

			 Secretary of Homeland Security may waive the grounds of ineligibility under

			 section

			 212(a)(6) of the Immigration and

			 Nationality Act and the grounds of deportability under paragraphs

			 (1), (3), and (6) of section 237(a) of that Act for humanitarian purposes or

			 family unity or when it is otherwise in the public interest.

				(3)ProceduresThe

			 Secretary of Homeland Security shall provide a procedure by regulation allowing

			 eligible individuals to apply affirmatively for the relief available under this

			 subsection without being placed in removal proceedings.

				(b)Termination of

			 continuous periodFor purposes of this section, any period of

			 continuous residence or continuous physical presence in the United States of an

			 alien who applies for cancellation of removal under this section shall not

			 terminate when the alien is served a notice to appear under

			 section

			 239(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1229(a)).

			(c)Treatment of

			 certain breaks in presence

				(1)In

			 generalAn alien shall be considered to have failed to maintain

			 continuous physical presence in the United States under subsection (a) if the

			 alien has departed from the United States for any period in excess of 90 days

			 or for any periods in the aggregate exceeding 180 days.

				(2)Extensions for

			 exceptional circumstancesThe Secretary of Homeland Security may

			 extend the time periods described in paragraph (1) if the alien demonstrates

			 that the failure to timely return to the United States was due to exceptional

			 circumstances. The exceptional circumstances determined sufficient to justify

			 an extension should be no less compelling than serious illness of the alien, or

			 death or serious illness of a parent, grandparent, sibling, or child.

				(d)Exemption from

			 numerical limitationsNothing in this section may be construed to

			 apply a numerical limitation on the number of aliens who may be eligible for

			 cancellation of removal or adjustment of status under this section.

			(e)Regulations

				(1)Proposed

			 regulationsNot later than 180 days after the date of enactment

			 of this Act, the Secretary of Homeland Security shall publish proposed

			 regulations implementing this section. Such regulations shall be effective

			 immediately on an interim basis, but are subject to change and revision after

			 public notice and opportunity for a period for public comment.

				(2)Interim, final

			 regulationsWithin a reasonable time after publication of the

			 interim regulations in accordance with paragraph (1), the Secretary of Homeland

			 Security shall publish final regulations implementing this section.

				(f)Removal of

			 alienThe Secretary of Homeland Security may not remove any alien

			 who has a pending application for conditional status under this Act.

			5.Conditional

			 permanent resident status

			(a)In

			 general

				(1)Conditional

			 basis for statusNotwithstanding any other provision of law, and

			 except as provided in section 6, an alien whose status has been adjusted under

			 section 4 to that of an alien lawfully admitted for permanent residence shall

			 be considered to have obtained such status on a conditional basis subject to

			 the provisions of this section. Such conditional permanent resident status

			 shall be valid for a period of 6 years, subject to termination under subsection

			 (b).

				(2)Notice of

			 requirements

					(A)At time of

			 obtaining permanent residenceAt the time an alien obtains

			 permanent resident status on a conditional basis under paragraph (1), the

			 Secretary of Homeland Security shall provide for notice to the alien regarding

			 the provisions of this section and the requirements of subsection (c) to have

			 the conditional basis of such status removed.

					(B)Effect of

			 failure to provide noticeThe failure of the Secretary of

			 Homeland Security to provide a notice under this paragraph—

						(i)shall not affect

			 the enforcement of the provisions of this Act with respect to the alien;

			 and

						(ii)shall not give

			 rise to any private right of action by the alien.

						(b)Termination of

			 status

				(1)In

			 generalThe Secretary of Homeland Security shall terminate the

			 conditional permanent resident status of any alien who obtained such status

			 under this Act, if the Secretary determines that the alien—

					(A)ceases to meet

			 the requirements of subparagraph (B) or (C) of section 4(a)(1);

					(B)has become a

			 public charge; or

					(C)has received a

			 dishonorable or other than honorable discharge from the uniformed

			 services.

					(2)Return to

			 previous immigration statusAny alien whose conditional permanent

			 resident status is terminated under paragraph (1) shall return to the

			 immigration status the alien had immediately prior to receiving conditional

			 permanent resident status under this Act.

				(c)Requirements of

			 timely petition for removal of condition

				(1)In

			 generalIn order for the conditional basis of permanent resident

			 status obtained by an alien under subsection (a) to be removed, the alien must

			 file with the Secretary of Homeland Security, in accordance with paragraph (3),

			 a petition which requests the removal of such conditional basis and which

			 provides, under penalty of perjury, the facts and information so that the

			 Secretary may make the determination described in paragraph (2)(A).

				(2)Adjudication of

			 petition to remove condition

					(A)In

			 generalIf a petition is filed in accordance with paragraph (1)

			 for an alien, the Secretary of Homeland Security shall make a determination as

			 to whether the alien meets the requirements set out in subparagraphs (A)

			 through (E) of subsection (d)(1).

					(B)Removal of

			 conditional basis if favorable determinationIf the Secretary

			 determines that the alien meets such requirements, the Secretary shall notify

			 the alien of such determination and immediately remove the conditional basis of

			 the status of the alien.

					(C)Termination if

			 adverse determinationIf the Secretary determines that the alien

			 does not meet such requirements, the Secretary shall notify the alien of such

			 determination and terminate the conditional permanent resident status of the

			 alien as of the date of the determination.

					(3)Time to file

			 petitionAn alien may petition to remove the conditional basis to

			 lawful resident status during the period beginning 180 days before and ending 2

			 years after either the date that is 6 years after the date of the granting of

			 conditional permanent resident status or any other expiration date of the

			 conditional permanent resident status as extended by the Secretary of Homeland

			 Security in accordance with this Act. The alien shall be deemed in conditional

			 permanent resident status in the United States during the period in which the

			 petition is pending.

				(d)Details of

			 petition

				(1)Contents of

			 petitionEach petition for an alien under subsection (c)(1) shall

			 contain information to permit the Secretary of Homeland Security to determine

			 whether each of the following requirements is met:

					(A)The alien has

			 demonstrated good moral character during the entire period the alien has been a

			 conditional permanent resident.

					(B)The alien is in

			 compliance with section 4(a)(1)(C).

					(C)The alien has not

			 abandoned the alien’s residence in the United States. The Secretary shall

			 presume that the alien has abandoned such residence if the alien is absent from

			 the United States for more than 365 days, in the aggregate, during the period

			 of conditional residence, unless the alien demonstrates that alien has not

			 abandoned the alien’s residence. An alien who is absent from the United States

			 due to active service in the uniformed services has not abandoned the alien’s

			 residence in the United States during the period of such service.

					(D)The alien has

			 completed at least 1 of the following:

						(i)The

			 alien has acquired a degree from an institution of higher education in the

			 United States or has completed at least 2 years, in good standing, in a program

			 for a bachelor’s degree or higher degree in the United States.

						(ii)The alien has

			 served in the uniformed services for at least 2 years and, if discharged, has

			 received an honorable discharge.

						(E)The alien has

			 provided a list of all of the secondary educational institutions that the alien

			 attended in the United States.

					(2)Hardship

			 exception

					(A)In

			 generalThe Secretary of Homeland Security may, in the

			 Secretary’s discretion, remove the conditional status of an alien if the

			 alien—

						(i)satisfies the

			 requirements of subparagraphs (A), (B), and (C) of paragraph (1);

						(ii)demonstrates

			 compelling circumstances for the inability to complete the requirements

			 described in paragraph (1)(D); and

						(iii)demonstrates

			 that the alien’s removal from the United States would result in exceptional and

			 extremely unusual hardship to the alien or the alien’s spouse, parent, or child

			 who is a citizen or a lawful permanent resident of the United States.

						(B)ExtensionUpon

			 a showing of good cause, the Secretary of Homeland Security may extend the

			 period of the conditional resident status for the purpose of completing the

			 requirements described in paragraph (1)(D).

					(e)Treatment of

			 period for purposes of naturalizationFor purposes of title III

			 of the Immigration and Nationality Act

			 (8 U.S.C.

			 1401 et seq.), in the case of an alien who is in the United

			 States as a lawful permanent resident on a conditional basis under this

			 section, the alien shall be considered to have been admitted as an alien

			 lawfully admitted for permanent residence and to be in the United States as an

			 alien lawfully admitted to the United States for permanent residence. However,

			 the conditional basis must be removed before the alien may apply for

			 naturalization.

			6.Retroactive

			 benefits under this actIf, on

			 the date of enactment of this Act, an alien has satisfied all the requirements

			 of subparagraphs (A) through (E) of section 4(a)(1) and section 5(d)(1)(D), the

			 Secretary of Homeland Security may adjust the status of the alien to that of a

			 conditional resident in accordance with section 4. The alien may petition for

			 removal of such condition at the end of the conditional residence period in

			 accordance with section 5(c) if the alien has met the requirements of

			 subparagraphs (A), (B), and (C) of section 5(d)(1) during the entire period of

			 conditional residence.

		7.Exclusive

			 jurisdiction

			(a)In

			 generalThe Secretary of Homeland Security shall have exclusive

			 jurisdiction to determine eligibility for relief under this Act, except where

			 the alien has been placed into deportation, exclusion, or removal proceedings

			 either prior to or after filing an application for relief under this Act, in

			 which case the Attorney General shall have exclusive jurisdiction and shall

			 assume all the powers and duties of the Secretary until proceedings are

			 terminated, or if a final order of deportation, exclusion, or removal is

			 entered the Secretary shall resume all powers and duties delegated to the

			 Secretary under this Act.

			(b)Stay of removal

			 of certain aliens enrolled in primary or secondary schoolThe

			 Attorney General shall stay the removal proceedings of any alien who—

				(1)meets all the

			 requirements of subparagraphs (A), (B), (C), and (E) of section 4(a)(1);

				(2)is at least 12

			 years of age; and

				(3)is enrolled full

			 time in a primary or secondary school.

				(c)EmploymentAn

			 alien whose removal is stayed pursuant to subsection (b) may be engaged in

			 employment in the United States, consistent with the Fair Labor Standards Act

			 (29 U.S.C.

			 201 et seq.), and State and local laws governing minimum age

			 for employment.

			(d)Lift of

			 stayThe Attorney General shall lift the stay granted pursuant to

			 subsection (b) if the alien—

				(1)is no longer

			 enrolled in a primary or secondary school; or

				(2)ceases to meet

			 the requirements of subsection (b)(1).

				8.Penalties for

			 false statements in applicationWhoever files an application for relief

			 under this Act and willfully and knowingly falsifies, misrepresents, or

			 conceals a material fact or makes any false or fraudulent statement or

			 representation, or makes or uses any false writing or document knowing the same

			 to contain any false or fraudulent statement or entry, shall be fined in

			 accordance with title 18, United States Code, or imprisoned not more than 5

			 years, or both.

		9.Confidentiality

			 of information

			(a)ProhibitionNo

			 officer or employee of the United States may—

				(1)use the

			 information furnished by the applicant pursuant to an application filed under

			 this Act to initiate removal proceedings against any persons identified in the

			 application;

				(2)make any

			 publication whereby the information furnished by any particular individual

			 pursuant to an application under this Act can be identified; or

				(3)permit anyone

			 other than an officer or employee of the United States Government or, in the

			 case of applications filed under this Act with a designated entity, that

			 designated entity, to examine applications filed under this Act.

				(b)Required

			 disclosureThe Attorney General or the Secretary of Homeland

			 Security shall provide the information furnished under this section, and any

			 other information derived from such furnished information, to—

				(1)a duly recognized

			 law enforcement entity in connection with an investigation or prosecution of an

			 offense described in paragraph (2) or (3) of

			 section

			 212(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1182(a)), when such

			 information is requested in writing by such entity; or

				(2)an official

			 coroner for purposes of affirmatively identifying a deceased individual

			 (whether or not such individual is deceased as a result of a crime).

				(c)PenaltyWhoever

			 knowingly uses, publishes, or permits information to be examined in violation

			 of this section shall be fined not more than $10,000.

			10.Expedited

			 processing of applications; prohibition on feesRegulations promulgated under this Act shall

			 provide that applications under this Act will be considered on an expedited

			 basis and without a requirement for the payment by the applicant of any

			 additional fee for such expedited processing.

		11.Higher

			 Education assistanceNotwithstanding any provision of the

			 Higher Education Act of 1965

			 (20 U.S.C.

			 1001 et seq.), with respect to assistance provided under title

			 IV of the Higher Education Act of

			 1965 (20

			 U.S.C. 1070 et seq.), an alien who adjusts status to that of a

			 lawful permanent resident under this Act shall be eligible only for the

			 following assistance under such title:

			(1)Student loans

			 under parts B, D, and E of such title IV (20 U.S.C. 1071 et seq., 1087a et

			 seq., 1087aa et seq.), subject to the requirements of such parts.

			(2)Federal

			 work-study programs under part C of such title IV (42 U.S.C. 2751 et

			 seq.), subject to the requirements of such part.

			(3)Services under

			 such title IV (20

			 U.S.C. 1070 et seq.), subject to the requirements for such

			 services.

			12.GAO

			 reportSeven years after the

			 date of enactment of this Act, the Comptroller General of the United States

			 shall submit a report to the Committees on the Judiciary of the Senate and the

			 House of Representatives setting forth—

			(1)the number of

			 aliens who were eligible for cancellation of removal and adjustment of status

			 under section 4(a);

			(2)the number of

			 aliens who applied for adjustment of status under section 4(a);

			(3)the number of

			 aliens who were granted adjustment of status under section 4(a); and

			(4)the number of

			 aliens whose conditional permanent resident status was removed under section

			 5.

			

